Exhibit 10.2

 

WAIVER

 

This WAIVER (“Waiver”), dated as of August 19, 2009, is by and among PINNACLE
GAS RESOURCES, INC., a Delaware corporation, the Lenders from time to time party
hereto, and THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent and as
Lender.

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement (as amended by that certain Letter Regarding
Waiver and Amendment to Credit Agreement dated March 9, 2007, the Second
Amendment to Credit Agreement dated as of August 4, 2008, the Third Amendment to
Credit Agreement dated as of September 30, 2008, the Fourth Amendment to Credit
Agreement dated as of April 14, 2009, and as further amended and supplemented
from time to time, the “Credit Agreement); and

 

WHEREAS, the Borrower has requested a waiver under the Credit Agreement in
certain respects as set forth herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.               Definitions.  Capitalized terms used herein but not
defined herein shall have the meanings as given them in the Credit Agreement,
unless the context otherwise requires.

 

Section 2.               Waiver.  The Administrative Agent and the Lenders
hereby waive for the period ending August 26, 2009, the requirement in
Section 7.15.2 of the Credit Agreement that the Borrower not permit the ratio of
its Current Assets to its Current Liabilities to be less than 1.00 to 1.00 for
the fiscal quarter ending June 30, 2009.  The waiver in this Section 2 is
effective only in respect to such requirement in such Section 7.15.2 and only
for the period ending August 26, 2009 and only for the fiscal quarter ending
June 30, 2009, and not any other period or fiscal quarter and not a waiver of
any other provision of the Credit Agreement.  Except as expressly set forth in
this Section 2, the execution, delivery, performance and effectiveness of this
Waiver shall not operate nor be deemed to be nor construed as a waiver (i) of
any right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any of the other Loan Documents, (ii) of any other term,
provision, representation, warranty, covenant or event of default contained in
the Credit Agreement, any other Loan Documents or any other instruments or
documents executed in connection therewith and the Administrative Agent and the
Lenders hereby expressly reserve all such rights, powers and remedies.

 

Section 3.               Conditions to Effectiveness.  This Waiver shall be
deemed effective as of June 29, 2009 (the “Effective Date”) following the
satisfaction of the following condition:

 

(a)           the Administrative Agent shall have received counterparts hereof
duly executed by the Borrower, the Administrative Agent, and the Required
Lenders;

 

--------------------------------------------------------------------------------


 

Section 4.               Representations and Warranties.  The Borrower hereby
represents and warrants that after giving effect hereto:

 

(a)           the representations and warranties of the Borrower and each
Subsidiary contained in the Loan Documents are true and correct in all material
respects on and as of the date hereof, other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct in all material respects as of such earlier date;

 

(b)           the execution, delivery and performance by the Borrower and each
Subsidiary of this Waiver has been duly authorized by all necessary corporate
action required on their part and this Waiver constitutes the legal, valid and
binding obligation of each Obligor party thereto enforceable against them in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;

 

(c)           neither the execution, delivery and performance of this Waiver by
the Borrower and each Subsidiary, the performance by them of the Credit
Agreement nor the consummation of the transactions contemplated hereby does or
shall contravene, result in a breach of, or violate (i) any provision of the
Borrower or any Subsidiary’s certificate or articles of incorporation or bylaws
or other similar documents, or agreements, (ii) any law or regulation, or any
order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any of its Subsidiaries or any of their property is bound, except in
any such case to the extent such conflict or breach has been waived herein or by
a written waiver document, a copy of which has been delivered to Administrative
Agent on or before the date hereof;

 

(d)           no Material Adverse Effect has occurred and is continuing; and

 

(e)           no Default or Event of Default that the Administrative Agent and
the Lenders have not waived in writing or that has not otherwise been disclosed
to the Administrative Agent has occurred and is continuing.

 

Section 5.               Costs and Expenses.  As provided in Section 9.4 of the
Credit Agreement, the Borrower agrees to reimburse Administrative Agent for all
fees, costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Waiver.

 

Section 6.               GOVERNING LAW. THIS WAIVER HAS BEEN NEGOTIATED, IS
BEING EXECUTED AND DELIVERED, AND WILL BE PERFORMED IN WHOLE OR IN PART, IN THE
STATE OF NEW YORK, AND THE SUBSTANTIVE LAWS OF SUCH STATE AND THE APPLICABLE
FEDERAL LAWS OF THE UNITED STATES OF AMERICA SHALL GOVERN THE VALIDITY,
CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THE LOAN DOCUMENTS, EXCEPT TO
THE EXTENT THE LAWS OF ANY JURISDICTION WHERE COLLATERAL IS

 

2

--------------------------------------------------------------------------------


 

LOCATED REQUIRE APPLICATION OF SUCH LAWS WITH RESPECT TO SUCH COLLATERAL.

 

Section 7.               Severability.  Any provision of this Waiver that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Waiver or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 8.               Counterparts.  This Waiver may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this Waiver by signing one or
more counterparts.  Any signature hereto delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.

 

Section 9.               No Waiver.  Except as expressly set forth in this
Waiver, the execution, delivery and effectiveness of this Waiver shall not
operate as a waiver of any default of the Borrower or any other Obligor or any
right, power or remedy of the Administrative Agent or the other Secured Parties
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

 

Section 10.             Successors and Assigns.  This Waiver shall be binding
upon the Borrower and its successors and permitted assigns and shall inure,
together with all rights and remedies of each Lender hereunder, to the benefit
of each Lender and the respective successors, transferees and assigns.

 

Section 11.             Entire Agreement.  THIS WAIVER CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND
SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE PARTIES HERETO, WHETHER WRITTEN
OR ORAL, RELATING TO THE SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD, THIS
AGREEMENT  REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective duly authorized officers as of the
date hereof.

 

 

BORROWER:

 

 

 

PINNACLE GAS RESOURCES, INC.

 

 

 

 

 

By:

/s/ Peter G. Schoonmaker

 

Name:

Peter G. Schoonmaker

 

Title:

Chief Executive Officer and President

 

4

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

THE ROYAL BANK OF SCOTLAND plc,

 

 

 

 

 

By:

/s/ P. R. Ballard

 

Name:

P. R. Ballard

 

Title:

Managing Director

 

5

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

THE ROYAL BANK OF SCOTLAND plc,

 

 

 

 

 

By:

/s/ P. R. Ballard

 

Name:

P. R. Ballard

 

Title:

Managing Director

 

6

--------------------------------------------------------------------------------